UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7342



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON LAMONT BARNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-94-80)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes seeks to appeal the district court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b).      We

have reviewed the record and the district court’s opinion and find

no abuse of discretion.   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   See United States v. Barnes, No. CR-94-80 (E.D. Va. Sept.

12, 2000).    We also deny Barnes’ motion to consolidate this appeal

with Appeal Number 00-6408. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2